November 24, 2009 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attn:Susan Block Chanda DeLong Re: Così, Inc. Amendment No. 1 to Registration Statement on Form S-3 Filed November 6, 2009 File No. 333-162233 Ladies and Gentlemen: On behalf of our client, Cosi, Inc. (“Cosi” or the “Company”), we are submitting this letter in response to the written comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), dated
